Citation Nr: 0218748	
Decision Date: 12/27/02    Archive Date: 01/07/03

DOCKET NO.  02-05 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an evaluation greater than 20 percent for 
service-connected prostate cancer, for the period prior to 
May 6, 2002.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1970.

This appeal originates from a June 2001 rating decision that 
denied an evaluation in excess of 20 percent for the 
veteran's service-connected prostate cancer, to include the 
denial of a temporary 100 percent schedular evaluation the 
year following prostate surgery.  The appellant was notified 
of this decision in July 2001.  He submitted a notice of 
disagreement with the decision in July 2001, and a statement 
of the case was issued in March 2002.  The appellant 
perfected his appeal to the Board of Veterans' Appeals 
(Board) in April 2002.  

The RO has recently characterized the present appeal as 
involving two issues, i.e., entitlement to a temporary 100 
percent evaluation for the January 1996 surgery for prostate 
cancer and entitlement to an evaluation in excess of 20 
percent prior to May 6, 2002.  However, the issues are 
really one in the same since both are based on VA's Rating 
Schedule (and not, as the characterization of the first 
issue may indicate, the regulations governing assignments of 
temporary total evaluations).  Accordingly, the Board has 
determined that the appeal involves the single issue set 
forth on the title page of this decision.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim on appeal has been 
accomplished.  

2.  For the period beginning from the effective date of the 
grant of service connection for prostate cancer on August 7, 
1996, through May 5, 2002, the veteran's prostate cancer was 
not characterized by malignant neoplasms of the 
genitourinary system, or reoccurrence or metastasis; rather, 
it was manifested by occasional leakage of urine, occasional 
wearing of a pad, and no awakening at night to void.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
service-connected prostate cancer for the period prior to 
May 6, 2002, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(a) (West 1991 & Supp. 2002); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.115a, Code 7528 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The Act and its 
implementing regulations essentially eliminate the concept 
of the well-grounded claim.  38 U.S.C.A. § 5107(a) (West 
Supp. 2002); 38 C.F.R. § 3.102 (2002).  They also include an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103 (West Supp. 2002);  38 C.F.R. § 3.159(b) 
(2002).  In addition, they define the obligation of VA with 
respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2002).

Considering the record in light of the above, the Board 
finds that the passage of the VCAA and its implementing 
regulations does not prevent the Board from rendering a 
decision on the appeal at this time, as all notification and 
development action needed to render a fair decision has been 
accomplished.

Through the March 2002 statement of the case and the August 
2002 supplemental statement of the case, the veteran has 
been notified of the law and regulations governing 
entitlement to the benefits he seeks, the evidence which 
would substantiate his claim, and the evidence which has 
been considered in connection with his appeal.  Also, in a 
letter dated in June 2001, the RO specifically informed the 
veteran of the VCAA and VA's duty to assist under the new 
law.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been provided ample opportunity 
to submit such information and evidence.  In view of the 
foregoing, and because, as indicated below, there is no 
indication that there is any outstanding, existing evidence 
that is necessary for a fair adjudication of the claim, the 
Board finds that the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the VA, is not here at issue.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  The 
duty to notify has been met.  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  In this regard, the 
veteran was afforded VA examinations in conjunction with his 
claim and attempts to obtain all relevant medical evidence 
that has been identified have been made.  The Board notes 
that the veteran has not identified any existing pertinent 
evidence that is necessary for a fair adjudication of the 
claim for an increased evaluation for prostate cancer prior 
to May 6, 2002.  In fact, he indicated in statements to the 
RO in June 2001 and January 2002, that he had no additional 
evidence to submit.  While the veteran later indicated at a 
July 2002 hearing that he would be submitting medical 
records regarding a July 2002 appointment for radiation 
therapy (which have not been received), this treatment is 
outside the time period on appeal and is therefore not 
relevant to this issue.   

Under these circumstances, the Board finds that adjudication 
of the claim at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claim is ready to be considered on the merits.

II.  Background

A private pathology report shows that in December 1995 the 
veteran underwent a needle biopsy of the prostate and was 
found to have adenocarcinoma of prostate, Gleason's combined 
score of 5 (2+3), M.D. Anderson Grade II.

Private hospital records dated in January 1996 from Rex 
Hospital show that the veteran was hospitalized for five 
days and underwent a complicated radical retropubic 
prostatectomy due to adenocarcinoma of the prostate.  
According to the discharge summary, the veteran was feeling 
quite well at discharge and there was no pathological 
evidence of residual malignancy across the surgical margins.

Private office notes from Douglas C. Leet, M.D., show that 
three weeks following the January 1996 surgery the veteran 
had his catheter removed and was advised to return for a 
follow up in three more weeks.  Office visit notes in April 
1996 and August 1996 show that the veteran was seen for 
Caverject injections.  Retesting of the veteran's PSA levels 
in April 1996 revealed a PSA level of less than 0.2.  The 
veteran was noted at an August 1996 visit to have "some 
urgency", but "no pads".

On August 7, 1996, the veteran filed a claim for service 
connection for prostate cancer as a residual of exposure to 
Agent Orange. 

In a letter addressed to VA in September 1996, the veteran's 
primary care physician, J. Marvin McBride, M.D., said that 
the January 1996 surgery appeared to have been successful in 
eliminating the veteran's cancer as best they could tell.  
He noted that the veteran had lost normal sexual function 
and needed Caverject for ejections.

On VA examination in March 1997, the examiner reported that 
the veteran was getting along "very well", but was impotent.  
He said the veteran occasionally had some leakage or urine 
and sometimes wore a pad.  He also said the veteran returned 
to work and had not missed any work.  Findings revealed 
normal external genitalia.  Digital rectal examination 
revealed thickening in the distal rectum near the anus that 
felt like residuals of prostate.  The examiner assessed the 
disease as probably inactive, but would wait for the PSA 
results for a final assessment.  He diagnosed the veteran as 
having status post prostatectomy for cancer.  Residuals 
included impotence and occasional urinary leakage.  
Laboratory testing in March 1997 revealed that the veteran's 
PSA level was 0.10 with a reference range of 0.5-4.

In April 1997, the RO granted service connection for 
adenocarcinoma of the prostate and assigned a 20 percent 
evaluation, effective November 7, 1996.  The RO also granted 
special monthly compensation based on impotence due to the 
January 1996 surgery, effective November 7, 1996.  

In April 2001, the veteran filed a claim for an increased 
evaluation for prostate cancer and requested that he be 
given a 100 percent temporary evaluation for one year.

In June 2001, the RO denied the veteran's claim for an 
increased evaluation for prostate cancer, to include his 
request for a temporary 100 percent evaluation.

On file is a private urology report showing that on May 7, 
2002, the veteran's PSA reading was 0.9 ng/mL.  

Later in May 2002, the veteran notified his representative 
via email that his PSA had gone up from 0.7 to 0.9 at his 
six month check up in May 2002 and that his physician 
thought that his cancer had returned and was recommending 
radiation.

A private consultation report dated in May 2002 shows that 
the veteran was being considered for radiation therapy for 
recurrent adenocarcinoma of the prostate manifested by 
biochemical relapse.  The consultant, a radiation oncologist 
named Robert D. Ornitz, M.D./I.O., relayed the veteran's 
history as including a finding of adenocarcinoma by biopsy 
in December 1995, and radical surgery in January 1996.  Dr. 
Ornitz said that the veteran's final surgical pathology from 
his radial retropubic prostatectomy appeared excellent.  He 
added that the veteran developed some mild postoperative 
urinary incontinence, but otherwise remained acutely stable.

The veteran was seen again by Dr. Ornitz in July 2002 who 
noted that the veteran understood that he had recurrent 
prostate cancer defined by bowel chemical criteria, and 
wished to proceed with radiation therapy based upon best 
medical judgment.

During an RO hearing in July 2002, the veteran testified 
that prior to May 2002, he did not urinate frequently, but 
rather like a "normal person".  He said he still had leakage 
due to the cancer.  He said that he may have had leakage 
prior to May 2002, but it wasn't like what he had at 
present.  He said he had to wear absorbent pads for a long 
time right after his surgery, but he probably was not 
wearing them in 1997.  He said that just recently he began 
having to get up at night to urinate, approximately two 
times a night.  He said that his initial claim for service 
connection for prostate cancer was filed in August 1996.

In an August 2002 rating decision, the RO granted an earlier 
effective date of August 7, 1996, for the grant of service 
connection for prostate cancer.  The RO also granted service 
connection for impotence and assigned the veteran a 
noncompensable evaluation.

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's service-connected prostate cancer is evaluated 
under 38 C.F.R. § 4.115b, Diagnostic Code 7528.  Under this 
code, a 100 percent evaluation is assigned for malignant 
neoplasms of the genoturinary system.  A Note to this code 
states that following the cessation of surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic procedure, 
the rating of 100 percent shall continue with a mandatory VA 
examination at the expiration of six months.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of 3.105(e) of this 
chapter.  If there has been no local reoccurrence or 
metastasis, rate on residuals as voiding dysfunction or 
renal dysfunction, whichever is predominant.

The evidence in this case is clear in showing that the first 
evidence that the veteran's prostate cancer reoccurred was a 
PSA test report dated May 6, 2002, which is the date the 
veteran was assigned a 100 percent evaluation for his 
prostate cancer.  He contends that he should be given a 100 
percent rating back to the date he was first diagnosed as 
having prostate cancer, in December 1995, or at least back 
to the date of the radical prostatectomy, in January 1996.  
However, as these dates precede the effective date of the 
grant of service connection, in August 1996, there is simply 
no basis for awarding a higher evaluation back to this 
period.  

Parenthetically, it may be helpful to point out that the 
veteran was awarded service connection for prostate cancer 
pursuant to a change in VA regulation effective November 7, 
1996, which added prostate cancer to the list of diseases 
presumed to be due to Agent Orange Exposure.  See Diseases 
Associated With Exposure to Certain Herbicide Agents, 61 
Fed. Reg. 57,586 (1996) (codified at 38 C.F.R. §§ 3.307, 
3.309(e) (1996)).  This is a liberalizing law and, as such, 
the effective date of an award of disability compensation 
based on a liberalizing law, or a liberalizing VA issue, 
shall not be earlier than the effective date of the act or 
administrative issue.  In no event shall such award be 
retroactive for more than one year from the date of 
application therefore or the date of administrative 
determination of entitlement, whichever is earlier.  
38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.114, 3.400(p).   

However, in Nehmer v. United States Veterans Administration, 
32 F. Supp. 2d. 1175 (N.D. Cal 1999) ("Nehmer II"), the 
parties stipulated that the appropriate effective date for 
certain grants of entitlement to service connection for 
prostate cancer due to Agent Orange exposure be coincident 
with the date of claim or the date that disability occurred, 
whichever is later, despite the fact that service-connection 
on a presumptive basis did not become effective until 
November 7, 1996.  Accordingly, in August 2002, the RO 
changed the effective date for the grant of service 
connection for the veteran's prostate cancer from November 
7, 1996, to the date that he filed his August 7, 1996, 
claim.

Notwithstanding the above overview regarding the effective 
date that was assigned for the award of service connection 
for the veteran's prostate cancer, the issue presently 
before the Board is not an effective date issue, but rather 
an increased rating issue.  That is, it involves evaluating 
the veteran's prostate cancer to see if it warrants a higher 
than 20 percent evaluation from the August 7, 1996, date 
that service connection was granted, through May 5, 2002, 
the day before the date upon which the veteran was assigned 
a 100 percent evaluation. 

After considering the medical evidence pertinent to the 
period in question in light of the applicable rating 
criteria, the Board must conclude the criteria for an 
evaluation in excess of the 20 percent disability rating 
then assigned simply were not met.  It should initially be 
noted that the veteran did not undergo any radiation, 
chemotherapy or hormone therapy following his prostatectomy 
in 1996.  In March 1007, a VA examiner indicated that the 
veteran was getting along very well, had returned to work, 
and had not missed any work.  Also, a consulting radiation 
oncologist, Dr. Ornitz, stated in May 2002 that the veteran 
had been followed regularly by Dr. Leet with postop PSA 
levels running less than 0.50 through November 2000.  This 
is consistent with Dr. Leet's office notes that show that 
retesting of the veteran's PSA level in April 1996 revealed 
a PSA of less than 0.2.  It follows that due to the lack of 
evidence of recurrent or metastasis of prostate cancer for 
the period prior to May 2002 (and beginning on the date of 
the grant of service connection on August 7, 1996), the 
veteran's prostate disability is to be rated on residuals as 
voiding dysfunction or renal dysfunction, whichever is 
predominant.

For the period in question, the predominant residual 
involved voiding dysfunction as there was no evidence of any 
renal dysfunction.  According to the applicable criteria, a 
20 percent disability evaluation is warranted for voiding 
dysfunction that requires the wearing of absorbent material 
which must be changed less than two times per day.  A 20 
percent is also warranted for urinary frequency manifested 
by a daytime voiding interval of between one to two hours or 
by awakening to void three to four times per night.  A 40 
percent evaluation for voiding dysfunction requires the 
wearing of absorbent material which must be changed two to 
four times per day or for urinary frequency manifested by a 
daytime voiding interval of less than one hour or awakening 
to void five or more times per night.  38 C.F.R. § 4.115a.

Office notes from Dr. Leet in August 1996 indicate that the 
veteran experienced some urgency, but wore no pads.  On 
later VA examination in March 1997, it was noted that the 
veteran had some leakage of urine, and sometimes wore a pad.  
A private consultant in May 2002 said that the veteran had 
developed some mild postoperative urinary incontinence 
following the January 1996 surgery.  This evidence simply 
does not support the criteria for at least the next higher 
40 percent evaluation, which requires the wearing of 
absorbent materials which must be changed two to four times 
per day or for urinary frequency manifested by a daytime 
voiding interval of less than one hour or awakening to void 
five or more times per night.  In fact, the veteran 
testified in July 2002 that prior to May 2002, he did not 
urinate frequently, but rather like a "normal person".  
Regarding leakage, he said that he may have had leakage 
prior to May 2002, but it wasn't like what he had "at 
present".  He also said he had to wear absorbent materials 
following the January 1996 surgery, but said he probably was 
not wearing them in 1997.  As far as awakening to void at 
night, he said that he just recently began doing that and 
would get up approximately two times a night.  

For all the foregoing reasons, the Board finds that the 
veteran's claim for an evaluation greater than 20 percent 
for service-connected prostate cancer for the period prior 
to May 6, 2002, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of 
the benefit of the doubt doctrine; however, as the 
preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).


ORDER

An evaluation greater than 20 percent for service-connected 
prostate cancer for the period prior to May 6, 2002, is 
denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

